Appeal from a judgment of the Supreme Court (Lawliss, J.), rendered April 14, 2005 in Clinton County, convicting defendant upon his plea of guilty of the crimes of attempted assault in the third degree, endangering the welfare of a child and menacing in the second degree.
Lahtinen, J.
After pleading guilty to three misdemeanors, County Court sentenced defendant to concurrent jail sentences aggregating one year. Defendant appeals.
Appellate counsel seeks to be relieved of his assignment of representing defendant upon the ground that there are no nonfrivolous issues to be raised on appeal. Based upon our review of the record, the parties’ brief and the fact that defendant’s sentence has expired (see People v Golley, 195 AD2d 713 [1993]), we agree. Accordingly, appellate counsel’s application to be relieved of his assignment is granted and the judgment of conviction is affirmed.
*907Cardona, P.J., Crew III, Mugglin and Rose, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.